Citation Nr: 1800175	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  12-07 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a neck disability (residuals of cervical spine misalignment) on a secondary basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 2004 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  The Board previously remanded this matter in May 2014.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2013.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

In August 2012, the Veteran was afforded a VA examination for his claim.  The examiner noted a cervical sprain diagnosis in 2008.  The examiner also noted that the Veteran stated he developed neck pain after a fracture of the right clavicle.  The examiner opined that the Veteran's cervical spine condition was less likely than not proximately due to or the result of the Veteran's service-connected back disability.  The examiner reasoned that there was no medical rationale to tie in neck and lumbar pathology and that there was no direct trauma to the neck.  

In January 2013, the Veteran testified at his Board hearing that due to his back disability, the Veteran's neck disability was impacted because "the body's all connected."  
  
The Board finds the August 2012 VA opinion to be inadequate.  Initially, the Board notes that the examiner reports a cervical sprain diagnosis in 2008.  The Veteran separated from service in December 2008.  Thus, the date of diagnosis must be clarified, as a diagnosis of 2008 would have been within one year of separation from service.  

In addition, the Veteran stated that he developed neck pain after fracture of the right clavicle.  However, this finding was not discussed in the opinion; specifically, the examiner should address whether the neck disability is related to the Veteran's right clavicle condition, which is service connected, if it is not related to his back.  

Finally, the examiner does not address the Veteran's lay statements regarding etiology and seems to rely on a lack of service treatment records noting direct trauma to the neck.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  As such, the opinion is inadequate and the Board must remand the claim for a new examination.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

The Veteran himself should submit any additional new pertinent records that the VA does not have.

2. After completion of the foregoing, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's neck disability.  The examiner should review the claims folder and note such review in the examination report.  The examiner must include a complete rationale to support any opinion provided.

The examiner should initially address the date of diagnosis of a cervical sprain.  Specifically, the examiner should determine if this diagnosis was made in 2008 and cite to documents which note this diagnosis date.  If this diagnosis date was based on the Veteran's lay testimony, then the examiner must state this.

The examiner must then opine whether it is at least as likely as not (a 50 percent or greater probability) that such disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service to include whether such disability was caused by or aggravated by his service-connected back disability.

If the examiner finds that the Veteran's neck disability was not caused directly by service or as secondary to his back disability, then the examiner must opine whether it is at least as likely as not (a 50 percent or greater probability) that such disability was caused by or aggravated by his service-connected right shoulder condition.  Specifically, the examiner is asked to address the note that the Veteran began experiencing neck symptoms after a fracture of the right clavicle.

Overall, the examiner should address any lay statements regarding continuity of symptoms provided by the Veteran.

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinion without resorting to mere speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

3. Thereafter, the RO should readjudicate the Veteran's claim for service connection based on the evidence of record.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




